Citation Nr: 0829245	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee which in part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 7, 2002. The veteran appealed from the 
initial assigned evaluation. See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals the initial 
rating for a disability, VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity 
of it since the effective date of service connection).  

The Board previously remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) in March 
2007 for additional development. The case has since been 
returned for further appellate consideration.


FINDING OF FACT

Since May 7, 2002, the veteran's PTSD has involved 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation, but no 
higher for PTSD, are met.         38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, 
Diagnostic Code 9411 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In addition, the relevant notice information must have been 
timely sent. The Court       in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

In this case, the veteran is appealing the initial disability 
rating assigned following the RO's October 2002 rating 
decision which granted service connection for PTSD.
Generally, where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a notice of disagreement (NOD) with 
the RO's decision as to the assigned disability evaluation 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here,              the veteran was apprised 
of the requirements of the VCAA through July 2002 
correspondence as to his then-pending claim for service 
connection for PTSD.            As a result, VCAA-complaint 
notice on the issue of an increased initial rating after 
service connection was established was not required. 

In any event, the veteran has been provided several notice 
letters dated from September 2005 to February 2008 explaining 
what evidence would substantiate his claim. The October 2003 
Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) cited to the applicable rating criteria. These 
letters also explained the joint obligation between VA and 
the veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v.  Principi, 16 Vet. App. 183, 186-87 (2002).

During the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
under which there exists a heightened notice obligation to a 
claimant attempting to establish entitlement to an increased 
rating for a service-connected disability. Since this case 
involves an issue of the appropriate initial disability 
rating following an appeal from the award of service 
connection, this notice standard is not applicable. Goodwin, 
supra.  

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining VA outpatient 
records, and arranging for him to undergo several VA 
examinations. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).        In support of his claim, he has provided 
personal statements and records from a private physician. In 
accordance with the Board's prior remand instructions,            
the RO/AMC informed him of the opportunity to identify 
medical records from a private treating psychiatrist. He has 
since stated that there are not any such records available 
from this source. As such, the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say,                
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence       
he should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.


Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R.          
§ 4.1 (2007). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally,    the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The October 2002 rating decision on appeal granted service 
connection for PTSD, assigned an initial 30 percent 
disability rating, effective from May 7, 2002, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).
The clinical findings of record warrant the assignment of a 
higher initial rating of  50 percent for the veteran's PTSD. 
The current symptoms and manifestations of this service-
connected disability are most consistent with occupational 
and social impairment that has caused reduced reliability and 
productivity. 38 C.F.R. § 4.130, Diagnostic Code 9411.

During an August 2002 report of a Vet Center intake 
assessment, the veteran reported that he frequently 
experienced symptoms of flashbacks, intrusive recollections, 
anxiety and depressed mood. The evaluating social worker 
observed that the veteran demonstrated anxiety, some 
limitation on recall of events, emotional lability and 
outward signs of anger. He also referred to evidence of 
retarded speech and hallucinations. There was a history of 
continuous depression, fatigue, insomnia, restlessness, 
difficulty concentrating and occasional thoughts of death. 
The diagnosis was chronic PTSD; and major depressive 
disorder, recurrent, severe without psychotic features. A 
Global Assessment of Functioning (GAF) score was assigned of 
31 (current) and 45 (highest over the past year).   

On a November 2002 VA outpatient consultation with a nurse 
practitioner,                the veteran was alert and 
oriented, with excellent insight and recall.                        
He demonstrated good coping skills, did not consider his mood 
as being severely depressed, and felt he was coping with 
retirement. He declined suicidal or homicidal ideation, and 
requested medication for sleep and pain, but declined 
specific antidepressant treatment. The diagnostic impression 
on this and subsequent evaluations was mild depression 
related to recent retirement.

The veteran underwent VA psychiatric examination in December 
2003. The veteran was neatly dressed and somewhat obsessive 
compulsive in nature. It became apparent to the examiner that 
he manifested a significant level of anger that he expressed 
progressively as a pressure of speech. He had become highly 
avoidant. There were symptoms of recurrent sleep 
disturbances, flashbacks and hypervigilance. The veteran 
reported experiencing many mood swings and frequent episodes 
of depression, which could turn into a high level of anger. 
The diagnosis was PTSD, severe and chronic, with a GAF found 
of 44, and of the highest over the past year of 45.

On examination again in April 2008, the veteran's symptoms 
were considered mostly moderate in nature, with anger and 
irritability, sleep disturbance, and intrusive thoughts and 
images appearing most prominent. The veteran endorsed 
symptomatology of intrusive recollections, narrowed 
interests, detachment from others, somewhat restricted 
affect, and hypervigilance. He denied memory and 
concentration problems, panic attacks, suicidal or homicidal 
ideation, auditory or visual hallucinations and paranoid 
ideation. The examiner indicated that the veteran's mostly 
moderate level of symptoms resulted in a moderate to 
approaching severe level of psychosocial impairment. Since 
the veteran retired in 2004 he had attempted volunteer work 
but had only variable success due to interpersonal conflicts 
arising in this capacity. Socially he had several 
acquaintances. He had been involved in one or more physical 
altercations over the past year. There were no self-care or 
active daily living issues. The assigned GAF was 50 to 55.  

These findings establish that the degree of occupational and 
social impairment associated with the veteran's PTSD 
corresponds to a 50 percent evaluation, based on symptoms 
that include flattened affect, periods of anger and 
irritability, anxiety, impaired judgment, disturbances of 
motivation in mood, and difficulty in maintaining effective 
work and social relationships. 38 C.F.R. § 4.130, Diagnostic 
Code 9411. These symptoms have been established on several VA 
psychiatric examinations. While the VA outpatient history 
indicated an apparent lesser degree of symptoms for a period 
of time, the above examinations provide a more comprehensive 
assessment. 38 C.F.R. § 4.2 ("It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."). See also Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 


The Board further notes that the veteran does not demonstrate 
additional symptoms that correspond to a higher 70 percent 
evaluation under the rating criteria.               The 
October 2002 evaluation indicated reported hallucinations and 
occasional suicidal thoughts, and on later medical 
examinations these symptoms were not present. While the 
veteran has been shown to experience episodes of anger,                  
a pattern of impaired impulse control with unprovoked 
irritability is not demonstrated. 
 
The assigned GAF scores in this instance are consistent with 
a 50 percent rating.  On the October 2002 initial assessment 
the GAF score was of 31. However,              the latter 
scores of 44, and between 50 and 55, are considered the most 
probative since these were obtained on VA psychiatric 
examinations during which the veteran's claims file was 
reviewed, and are consistent with the actual symptoms shown. 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV) provides that a GAF score of 41 to 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF score in the 51 to 60 
range is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational,           or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran          has not shown that his service-
connected PTSD has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. He is not currently employed due to 
his retirement several years ago, and he has since 
participated in volunteering work. The veteran's service-
connected psychiatric disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in          38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 50 percent initial 
rating for PTSD.                To the extent the 
preponderance of the evidence does not warrant any higher 
rating, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A 50 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


